Citation Nr: 0925026	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-14 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Whether the ending date of October 28, 2004 for entitlement 
to VA educational assistance benefits under the provisions of 
Chapter 30 of Title 38 of the United States Code is correct.



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to July 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In August 2007, the Board remanded this matter to the RO to 
obtain an official transcript or other certification that 
lists the specific dates of completed coursework and 
attendance for the Veteran from 2004.  The RO contacted the 
VA certifying official at the University of Phoenix-online, 
who confirmed the last term of attendance.  The RO continued 
the denial and returned the case to the Board.  

The Board remanded this matter to the RO in April 2008 as the 
Board determined that the RO did not fully comply with the 
previous remand order pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  After accomplishing the requested action to 
the extent possible, the RO continued the denial of the claim 
(as reflected in the May 2008 supplemental statement of the 
case (SSOC)) and returned this matter to the Board for 
further appellate consideration

The Board notes that in a May 2005 substantive appeal, the 
Veteran disputed the amount of the overpayment.  The Board 
again refers this matter to the RO for its consideration in 
the first instance, if appropriate. 

FINDINGS OF FACT

1.  In August 2004, the Veteran' educational institution 
certified that the Veteran was enrolled in a program of three 
credit hours beginning September 30, 2004 and ending October 
28, 2004.  

2.  In February 2005, the Veteran' educational institution 
certified that the Veteran's student status changed to 
termination on October 28, 2004 on the basis of end of term 
or course. 


CONCLUSION OF LAW

The ending date of October 28, 2004 for entitlement to VA 
educational assistance benefits under the provisions of 
Chapter 30 of Title 38 of the United States Code is correct.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 21.7135(g) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board observes that the record 
on appeal does not reflect that the Veteran was notified of 
the Veterans Claims Assistance Act of 2000 (VCAA) as required 
by 38 U.S.C.A. § 5103(a).  However, upon further review, it 
is not clear that such notice is required in this case since 
the benefits sought are found in Chapter 30 of Title 38 of 
the United States Code.  See Simms v. Nicholson, 19 Vet. App. 
453, 456 (2007) (holding that the VCAA applied only to the 
award of benefits under Chapter 51, Title 38, United States 
Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) ('the 
notice and duty to assist provisions of the [VCAA] . . . are 
relevant to a different Chapter of Title 38 and do not apply 
to this appeal').  

Nonetheless, in connection with the claim on appeal, the 
Veteran has been notified of the reasons for the denial of 
the claim, and has been afforded the opportunity to present 
evidence and argument with respect to the claim.  The issue 
on appeal was remanded in April 2008 to comply with the 
August 2007 Board remand, which requested the RO to obtain an 
official transcript or other certification from the 
University of Phoenix-online.  The RO associated a Veteran's 
Program Summary Report in May 2008, which includes specific 
dates of completed coursework and attendance for the Veteran 
at the University of Phoenix-online.  In addition, the record 
also contains official certification of the Veteran's dates 
of attendance from the University of Phoenix-online.  
Accordingly, the Board finds that the Veteran will not be 
prejudiced as a result of it proceeding to the merits of the 
claim.  

II.  Merits of the Issue on Appeal

The RO informed the Veteran in March 2004 that her benefits 
had been stopped on October 28, 2004 as her educational 
institution sent VA notice that she had stopped her training 
on October 28, 2004.  In a separate letter dated in March 
2005, the RO notified the Veteran that her educational 
assistance had been changed and this change has resulted in 
an overpayment of $1,405.60.  The Veteran filed a notice of 
disagreement contending that the class she took in the fall 
of 2004 did not end until November 3, 2004.  

The general rules regarding the effective dates of reductions 
and discontinuances of VA benefits is found at 38 U.S.C.A. § 
5112.  38 U.S.C.A. § 5113.  The specific rules with respect 
to discontinuance of VA education benefits are provided at 38 
C.F.R. § 21.7135.  Therein, it provides that if a Veteran's 
course or period of enrollment ends, the effective date of 
reduction or discontinuance of his or her award of education 
assistance will be the ending date of the course or period of 
enrollment as certified by the educational institution.  38 
C.F.R § 21.7135(g).  

In this case, the Veteran submitted a list of completed 
courses with start and end dates from a schedule she printed 
from the student website at the University of Phoenix-online.  
The schedule shows that the Veteran completed a course titled 
Professional, Ethical and Legal Issues in Human Services with 
a start date of September 30, 2004 and an end date of 
November 3, 2004.  However, the Board observes that the 
schedule indicates that this information is unofficial.  The 
Board notes that the University of Phoenix-online submitted 
VA Form 22-1999-3 in August 18, 2004 certifying that the 
Veteran was enrolled in a course starting September 30, 2004 
and ending October 28, 2004.  In February 2005, the 
University of Phoenix-online submitted VA Form 22-1999b-3 
certifying that the Veteran's student status changed to 
termination on October 28, 2004 based on end of term or 
course.  A report of contact dated in October 2007 from a VA 
certifying official at the University of Phoenix-online 
confirmed that the Veteran's last dates of attendance at the 
University of Phoenix-online was from September 30, 2004 to 
October 28, 2004 for a three credit hour course and this was 
the last term the Veteran completed at the University of 
Phoenix-online.  The VA certifying official explained that 
the unofficial schedule submitted by the Veteran provided an 
end date of November 3, 2004, because the Veteran had a grace 
period to November 3, 2004 to finish the class, although the 
last date of required class attendance was October 28, 2004.  
The VA certifying official indicated that the Veteran 
completed the course on October 28, 2004.  In addition, the 
Board notes that a Veteran Student Program Summary Report was 
submitted to VA in May 2008, which reveals that the end date 
of the course was October 28, 2004.  Thus, the Board finds 
that the preponderance of the evidence shows that the ending 
date of the course or period of enrollment as certified by 
the educational institution was October 28, 2004.  
Accordingly, the Veteran's claim must be denied.


ORDER

The ending date of October 28, 2004, for entitlement to VA 
educational assistance benefits under the provisions of 
Chapter 30 of Title 38 of the United States Code is correct, 
and the appeal is denied.  




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


